Citation Nr: 1224566	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  03-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bullous emphysema, status post lobectomy.

2.  Evaluation of bilateral hearing loss disability, currently rated noncompensable. 

3.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1957.

These matters initially came before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2003, the RO denied entitlement to service connection for bullous emphysema, status post lobectomy.   In March 2004, the Veteran testified with regard to this issue during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

The Board remanded this claim in March 2005 and denied it in October 2006.  In April 2008, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the October 2006 Board decision.  In an April 2008 Order, the Court granted the Joint Motion.

In February 2008, the RO denied entitlement to service connection for tinnitus and granted service connection for bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran appealed both the denial of service connection for tinnitus and the rating assigned for bilateral hearing loss disability.

In April 2009, the RO denied entitlement to a TDIU and the Veteran appealed the denial.

In August 2010, the Board remanded each of the above claims for a Travel Board hearing.  In November 2010, the Veteran, through his attorney, withdrew his Travel Board hearing request.

In March 2011, the Board denied the claims.  In February 2012, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand those portions of the March 2011 Board decision that denied entitlement to service connection for respiratory disability, a higher rating for bilateral hearing loss disability, and a TDIU, and to leave undisturbed those portions of the Board's March 2011 decision that denied entitlement to service connection for tinnitus and non-Hodgkin's lymphoma (NHL).  In a March 2012 Order, the Court granted the Joint Motion.

Based on the instructions in the Joint Motion, the issues of entitlement to a higher rating for bilateral hearing loss disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Bullous emphysema, status post lobectomy, is related to diesel fume exposure in service.


CONCLUSION OF LAW

Bullous emphysema, status post lobectomy was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim being decided herein, for entitlement to service connection for bullous emphysema, status post lobectomy, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has submitted written statements contending that he was exposed to numerous toxic substances while cleaning weapons and performing other duties with a field artillery unit during the Korean conflict.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was "FA Basic."  VA requested the Veteran's service personnel and treatment records, but the National Personnel Records Center (NPRC) indicated that those records were likely destroyed by fire.  In these circumstances, when a Veteran's service personnel records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The unavailability of the service personnel records is particularly significant in this case because the extent of the Veteran's exposure to certain toxic substances is the central issue in this case as shown below.

The Veteran has been diagnosed with bullous emphysema and underwent an October 1997 left lower lobe resection of a bullous lesion.  He contends that he was exposed to diesel oil and other toxins (such as benzene, toluene, and other chemicals used to clean weapons), which caused his current respiratory disability.  He also described diesel oil being used on roadways for dust control and as a heat source.  In support, he submitted multiple statements regarding his claimed exposure, citations to various research studies and reports, particularly about dioxin and herbicide use in Vietnam, and numerous web site links to articles on a variety of toxins, including fuel oils, hydrocarbons, carbon tetrachloride, benzene, and others.

At the time of the March 2011 Board decision, there were two medical opinions on this question.  In an August 2005 letter, a VA physician's assistant noted the Veteran's current respiratory disabilities and his extensive exposure to benzene, diesel fumes, varsol, and dust for 16 months while stationed in Korea, as well as his significant decline in respiratory status since 1997.  He concluded, "His exposure to these materials without the benefit of protection is strongly suspicious for his deteriorating breathing condition."  The other opinion was the negative nexus opinion of the physician who performed the May 2006 VA examination.  The parties to the Joint Motion, however, found this opinion to be inadequate, and the Board therefore cannot rely on this opinion.  Since the Board's March 2011 decision, the Veteran has also submitted a September 2011 letter from a VA physician.  In that letter, the physician noted that neither benzene nor toluene exposure was known to cause pulmonary disease, but that diesel exhaust particles do cause pulmonary inflammation.  In support of this conclusion, he cited an April 1999 study showing that diesel exhaust particles are taken up by airway epithelial cells and induce a specific inflammatory response.  The physician concluded, "If you had sufficiently severe exposure, it is likely that diesel exhaust particles did contribute to your pulmonary disease."

Thus, both the physician's assistant and physician opined that if the Veteran's exposure to diesel fumes was significant enough, it was a likely cause of his current disability.  There is no way to determine the precise degree of such exposure, in part due to the absence of the service personnel records.  In these circumstances, given the Board's heightened responsibilities due to the absence of the personnel records that could provide support for the positive nexus opinions, and the inadequacy of the May 2006 negative nexus opinion as determined by the parties to the Joint Motion, the Board finds that the weight of the evidence supports a relationship between diesel fume exposure and the Veteran's diagnosed bullous emphysema, status post lobectomy.  Entitlement to service connection for this disability is therefore warranted.

ORDER

Entitlement to service connection for bullous emphysema, status post lobectomy, is granted.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  However, in a claim such as this one, where the rating assigned in connection with the grant of entitlement to service connection has been challenged, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  In this case, however, the parties to the Joint Motion have indicated that the Veteran's October 2010 statement that his hearing impairment had increased since his most recent October 2008 VA examination warrants a new examination.  Consequently, a remand is warranted for such an examination.

The parties to the Joint Motion have also indicated that the claim for TDIU is inextricably intertwined with the claim for entitlement to service connection for bullous emphysema.  This claim must therefore be remanded as well.



Accordingly, the claims for entitlement to a higher rating for bilateral hearing loss disability and for TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the severity of his bilateral hearing loss disability.  All appropriate tests and studies should be accomplished, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  All clinical findings should be reported in detail, including a description of the functional effects caused by the hearing loss disability. 

2.  Readjudicate the claims for a higher rating for bilateral hearing loss disability and for a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


